MEMORANDUM **
Miguel Escobar Soto and Consuelo Aldaba Hinojosa, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ denial of their motion to reopen based on new evidence, seeking to establish the requisite exceptional and extremely unusual hardship to their four qualifying United States citizen children. In their motion to reopen, petitioners submitted evidence of their children’s health problems which were not known at the time of their merits hearing.
Even if we have jurisdiction over the petition for review because the motion to reopen presented a new medical basis for relief, rather than cumulative evidence previously considered when the immigration judge denied the application for cancellation of removal, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006), we conclude that the BIA considered the evidence submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.